Citation Nr: 1026447	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hearing loss of the 
right ear.

2.  Entitlement to service connection for a skin rash (diagnosed 
as poikiloderma of Civatte).

3.  Entitlement to an initial compensable rating for residuals of 
a gunshot wound, right knee.

4.  Entitlement to an initial compensable rating for 
onychomycosis and tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 
1970.  

This appeal arises from a January 2008 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) located 
in North Little Rock, Arkansas, which, in pertinent part, awarded 
service connection for residuals of a gunshot wound of the right 
knee, and for onychomycosis and tinea pedis, with the assignment 
of a noncompensable rating for each disorder.  The same rating 
action denied service connection for a right ear hearing loss and 
for a skin rash diagnosed as poikiloderma of Civatte.

In February 2010, the Veteran provided testimony at a travel 
board hearing.  A transcript of the hearing has been associated 
with the claims folder.

The issue of service connection for poikiloderma of 
Civatte is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has fully informed the Veteran of the evidence necessary 
to substantiate his claims and VA has made reasonable efforts to 
develop such evidence.

2.  The Veteran is not currently shown to have a hearing loss 
disability by VA standards.

3.  Residuals of a gunshot wound of the right knee are manifested 
by extension limited to 10 degrees.

4.  Onychomycosis and tinea pedis do not involve at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period;  this disorder is not deep or causes limited motion and 
involves an area or areas exceeding 6 square inches (39 sq. cm.); 
is not superficial and does not limit motion and involves an area 
or areas of 144 square inches (929 sq. cm.) or greater; is not 
unstable with frequent loss of covering of skin over the site, 
and does not involve underlying tissue; is not  painful on 
examination; nor does it affect function.

CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  The criteria for an initial rating of 10 percent, and no 
more, for residuals of a gunshot wound of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Code 5261 (2009).

3.  The criteria for an initial compensable rating for 
onychomycosis and tinea pedis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805, 7806, 7813 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
March 2007.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  

The claims for initial compensable ratings for the right knee and 
for the skin disorder of the feet are downstream issues from the 
grant of service connection.  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
38 C.F.R. § 3.159(b) (2009).

The record reflects that Veteran is aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of the 
claims file shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate the 
claims herein decided and notes that the Veteran was provided 
with VA medical examinations in August 2007.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Right Ear Hearing Loss

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection shall be granted to a Veteran if the Veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and an 
organic disease of the nervous system (sensorineural hearing 
loss), although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2006)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009), see also Palczewski v. 
Nicholson, 21 Vet. App. 174, 180 (2007) (holding that the 
Secretary's regulatory definition of hearing loss in § 3.385 is 
permissible and not "arbitrary, capricious, an abuse of 
discretion or otherwise not in accordance with the law").  The 
threshold for normal hearing is 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran served in Vietnam from March 1969 to March 1970.  
Service personnel records reflect that his military occupational 
specialty was an ammo man and a gunner.  He was awarded the 
Combat Action Ribbon and the Purple Heart Medal.  His exposure to 
acoustic trauma in Vietnam is conceded.

With regard to the duty to assist, the Veteran's complete STRs 
are not currently on file, despite attempts by the RO to obtain 
this evidence.  In September 2007, the National Personnel Records 
Center (NPRC) indicated that the requested records were not 
there.  An attempt to obtain the STRs through the National Guard 
yielded service treatment records for the Veteran's period of 
reserve service from 1977 to 1999.  When, as here, at least a 
portion of the service records cannot be located, through no 
fault of the Veteran, VA has a "heightened" obligation to more 
fully discuss the reasons and bases for its decision and to 
carefully consider applying the benefit- of-the-doubt doctrine.  
See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Medical records from the Heritage Physician Group dated from 
September 2003 to September 2006 have been associated with the 
claims folder.  These records are entirely silent for any 
reference to the right ear hearing loss.  

In March 2007, a response for records was received from J.D.H., 
M.D., which was to the effect that the physician had not seen the 
Veteran in over 10 years, and that his chart had been shredded.

The Veteran underwent a VA audiometric examination in August 
2007.  Authorized testing yielded the following results:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
15
25
30
30
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  These are the sole audiometric results 
of record. There is no notation of reduced reliability in the 
results. On this evidence, the Veteran's right ear does not meet 
the threshold for impaired hearing under 38 C.F.R. § 3.385. As 
such, service connection cannot be granted, as there is no 
"disability" under the law with respect to the right ear.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Increased Rating Issues

Law and Regulations - General

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  

Residuals of a Gunshot Wound, Right Knee

Law and Regulations - Specific

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or 
more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight flexion 
between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

7801
Scars, other than head, face, or neck, that 
are deep or  that cause limited motion:
Ratin
g

Area or areas exceeding 144 square inches (929 
sq.cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A deep scar is one associated with underlying 
soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 
2008)

7802
Scars, other than head, face, or neck, that 
are superficial and that do not cause limited 
motion:


Area or areas of 144 square inches (929 sq. cm.) or 
greater.  
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 
2008)

7803
Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 
2008)

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008)


7805
Scars, other

Rate on limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 
2008)

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be considered.  
The Court also held that, when a Diagnostic Code (DC) does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 
206 (1995).

Factual Background

A January 2008 rating action awarded the Veteran service 
connection for residuals of a gunshot wound of the right knee.  
It was noted that although the Veteran's service treatment 
records (STRs) were unavailable, his military occupational 
specialty, his duty station, and other factors tended to show 
that his right knee injury was consistent with the circumstances 
and duties of his time in active service, thus providing a basis 
for the award of service connection.  The assignment of a 
noncompensable (zero percent) rating was based on private medical 
records and an August 2007 VA medical examination report.

Medical records from the Heritage Physician Group dated from 
September 2003 to September 2006 have been associated with the 
claims folder.  These records are entirely silent for any 
reference to the right knee.  A January 2005 record did note 
cellulitis in the right thigh for which a course of antibiotics 
were prescribed.

In March 2007, a response for records was received from J.D.H., 
M.D., which was to the effect that the physician had not seen the 
Veteran in over 10 years, and that his chart had been shredded.

The Veteran was afforded a VA medical examination in August 2007.  
The claims folder was reviewed at that time.  The Veteran gave a 
history of having sustained a gunshot wound to the anterior right 
knee after another soldier's weapon accidentally fired striking 
his knee just below the knee cap.  The wound was superficial, and 
the shell fragments were removed without the need for major 
surgery.  The wounds healed over a several week period without 
subsequent breakdown.  The Veteran denied any wound-related 
problems with the right knee over the years, but he described 
infrequent knee pain mainly with prolonged standing or walking.  
He described occasional giving way of the knee with ambulatory 
activities without swelling.  He denied additional weakness or 
restricted range of motion of the knee during flare-ups.  He was 
employed as a security guard, and during periods of flare-ups at 
work, he modified his work-related activities, as well as 
applying balm to the knee.  He denied any functional restrictions 
caused by the knee.  He did not use a cane or a brace, nor had he 
been incapacitated by the knee in the prior 12 months.  On 
objective examination of the right knee, it was of normal 
appearance, without redness, swelling heat or tenderness to 
palpation.  The joint line was nontender to palpation.  Ligaments 
were tight in the right knee to stress testing in all directions 
without evidence of ligament laxity.  Range of motion of the 
right knee revealed extension to 10 degrees with pain at 10 
degrees, and flexion to 118 degrees with pain at 118 degrees.  
Patella tract was normal without appreciable laxity or crepitus.  
There was no additional weakness, fatigability, discoordination, 
additional restricted range of motion, or functional impairment 
following repetitive stress testing against resistance.  Both the 
left and right thighs and calves measured equally bilaterally 
without atrophy or neurovascular deficit with strength and 
sensory testing.  An X-ray study of the right knee was normal.  
The diagnosis was residuals of a gunshot wound, right knee.

The Veteran appeared at a travel board hearing in February 2010.  
He testified that he had problems standing.  He related that the 
knee gave out when he walked, at least once a day, causing him to 
stumble.  The knee did not swell and was not warm to the touch.  
He had not been prescribed a brace.   

Analysis

The Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his or her personal knowledge, but he is 
not competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  Having determined that he 
is competent to provide testimony, the Board must determine 
whether his statements regarding his right knee disability are 
credible.  

Credible testimony is that which is plausible or capable of being 
believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 
862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953) ("A credible witness is one whose statements are within 
reason and believable....") . . . The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See State v. 
Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached 
by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened ... long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by 
testimony which was inconsistent with prior written statements).  
Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible evidence.  
Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996). 
"In the case of oral testimony, a hearing officer may properly 
consider the demeanor of the witness, the facial plausibility of 
the testimony, and the consistency of the witness' testimony with 
other testimony and affidavits submitted on behalf of the 
Veteran. In determining whether documents [are credible] a VA 
adjudicator may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the Veteran."  Caluza v. Brown, 7 Vet.App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

It is a fact that the Veteran has a pecuniary interest in the 
outcome of this case which would tend to predispose him to 
overstate his complaints and statements in his favor.  (See State 
v. Asbury).  This is most obvious when comparing the statements 
given to the VA medical examiner in August 2007, and the lack of 
complaints regarding the right knee in private medical reports 
(both were prior to the award of service connection) to the 
testimony provided at his February 2010 hearing, after service 
connection and a noncompensable rating (no monetary benefit) were 
awarded.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the Veteran in weighing credibility).

During the August 2007 VA medical examination, the Veteran denied 
any wound-related problems with the right knee over the years, 
but he described infrequent knee pain mainly with prolonged 
standing or walking.  He described occasional giving way of the 
knee with ambulatory activities without swelling.  He denied 
additional weakness or restricted range of motion of the knee 
during flare-ups.  He denied any functional restrictions caused 
by the knee.  He denied having been incapacitated by the knee in 
the prior 12 months.  

The right knee gunshot wound residuals are rated under DC 7805, 
wherein the instruction is to rate the disorder considering the 
limitation of function of the affected part.  In this case, on 
objective examination of the right knee, it was of normal 
appearance, without redness, swelling heat or tenderness to 
palpation.  Ligaments were tight in the right knee to stress 
testing in all directions without evidence of ligament laxity.  
Range of motion of the right knee revealed extension to 10 
degrees with pain at 10 degrees, and flexion to 118 degrees with 
pain at 118 degrees.  Patella tract was normal without 
appreciable laxity or crepitus.  There was no additional 
weakness, fatigability, discoordination, additional restricted 
range of motion, or functional impairment following repetitive 
stress testing against resistance.  Applying the appropriate 
codes to these findings, there is no evidence of ankylosis of the 
knee (DC 5256), recurrent subluxation or instability (DC 5257), 
or flexion limited to 60 degrees (DC 5260); however, the examiner 
reported that extension was limited to 10 degrees.  Under DC 
5261, this equates to a 10 percent rating, but no higher.  The 
Board is aware of the Veteran's complaints of the knee giving way 
on a daily basis, but this is inconsistent with physical 
findings, and other statements offered by the Veteran.  To 
conclude, the testimony and evidence support a rating of 10 
percent and no higher for the residuals of a gunshot wound of the 
right knee.

Onychomycosis and Tinea Pedis

Law and Regulations - Specific

781
3
Dermatophytosis (ringworm: of body, tinea corporis; 
of head, tinea capitis; of feet, tinea pedis; of 
beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending upon the predominant disability. 


780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the 
past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the 
past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month 
period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 


7801
Scars, other than head, face, or neck, that 
are deep or  that cause limited motion:
Ratin
g

Area or areas exceeding 144 square inches (929 
sq.cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A deep scar is one associated with underlying 
soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 
2008)

7802
Scars, other than head, face, or neck, that 
are superficial and that do not cause limited 
motion:


Area or areas of 144 square inches (929 sq. cm.) or 
greater.  
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 
2008)

7803
Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 
2008)

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008)

7805
Scars, other

Rate on limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 
2008)

Factual Background

A January 2008 rating action awarded the Veteran service 
connection for onychomycosis and tinea pedis.  The assignment of 
a noncompensable (zero percent) rating was based on private 
medical records and an August 2007 VA medical examination report.

Medical records from the Heritage Physician Group dated from 
September 2003 to September 2006 have been associated with the 
claims folder.  These records are entirely silent for any 
reference to onychomycosis and tinea pedis.  A January 2005 
record did note cellulitis in the right thigh for which a course 
of antibiotics were prescribed, and a January 2006 office note 
indicated that the Veteran suffered from dry skin.

In March 2007, a response for records was received from J.D.H., 
M.D., which was to the effect that the physician had not seen the 
Veteran in over 10 years, and that his chart had been shredded.

The Veteran was afforded a VA skin examination in August 2007.  
The claims folder was reviewed by the examiner.  A history 
obtained from the Veteran indicated that after his return from 
Vietnam, he developed a thick, yellowish toenail.  He went to a 
VA hospital and was provided with Lamisil cream.  In the 1980's, 
he saw a civilian doctor who provided him with antifungal pills 
for three months with no improvement.  He related that he 
continued to have thickened yellowish toenails and applied 
Lamisil cream.  Physical examination revealed onychodystrophy and 
subungual debris and yellowish toenail.  The examiner noted that 
the total body area affected was two-percent, and the entire 
exposed surface was zero percent.  The examiner noted scaling 
callouses on the soles (not service connected).  

During his February 2010 travel board hearing, the Veteran 
testified that he had itching of the feet, and used a salve every 
day that had been provided by VA.  He claimed aggravation twice a 
month causing his toes to itch and crack.  This causes his feet 
to be sore and affected his walking.  He had not received steroid 
shots to treat the skin disease.

Analysis

The Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his or her personal knowledge, but he is 
not competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  Having determined that he 
is competent to provide testimony, the Board must determine 
whether his statements regarding his onychomycosis and tinea 
pedis are credible.  

Credible testimony is that which is plausible or capable of being 
believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 
862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953) ("A credible witness is one whose statements are within 
reason and believable....") . . . The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See State v. 
Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached 
by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened ... long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by 
testimony which was inconsistent with prior written statements).  
Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible evidence.  
Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996). 
"In the case of oral testimony, a hearing officer may properly 
consider the demeanor of the witness, the facial plausibility of 
the testimony, and the consistency of the witness' testimony with 
other testimony and affidavits submitted on behalf of the 
Veteran. In determining whether documents [are credible] a VA 
adjudicator may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the Veteran."  Caluza v. Brown, 7 Vet.App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

It is a fact that the Veteran has a pecuniary interest in the 
outcome of this case which would tend to predispose him to 
overstate his complaints and statements in his favor.  (See State 
v. Asbury).  This is most obvious when comparing the statements 
given to the VA medical examiner in August 2007, and the lack of 
complaints regarding onychomycosis and tinea pedis in private 
medical reports (both were prior to the award of service 
connection) to the testimony provided at his February 2010 
hearing, after service connection and a noncompensable rating (no 
monetary benefit) were awarded.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay 
evidence and conflicting statements of the Veteran in weighing 
credibility).

Under that rating criteria noted above, a 10 percent rating will 
be awarded under the following circumstances:  Where at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period (DC 7806); if the disorder is deep or causes limited 
motion and involves an area or areas exceeding 6 square inches 
(39 sq. cm.) (DC 7801); if the disorder is superficial and does 
not limit motion and involves an area or areas of 144 square 
inches (929 sq. cm.) or greater (DC 7802); if it is unstable with 
frequent loss of covering of skin over the site, and does not 
involve underlying tissue (DC 7803); is painful on examination 
(DC 7804); or affects function (DC7805).

In the present case, none of the above listed criteria presently 
exist.  The Board is aware of the Veteran's complaints regarding 
the skin disease, but this is inconsistent with physical 
findings, and other statements offered by the Veteran during the 
VA medical examination.  To conclude, the testimony and evidence 
do not support a compensable rating for onychomycosis and tinea 
pedis.

Extraschedular Rating

Finally, the Board finds that the right knee and skin 
disabilities are not so unusual or exceptional as to render 
impractical the application of the regular schedular standards at 
any time during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the Veteran's knee and skin pathology have not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that either has resulted in marked interference with his 
employment.  


ORDER

Entitlement to service connection for a right ear hearing loss is 
denied.

Entitlement to a 10 percent rating for residuals of a gunshot 
wound, right knee is allowed, subject to the criteria governing 
the award of monetary benefits.

Entitlement to an initial compensable rating for onychomycosis 
and tinea pedis is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

With regard to the duty to assist, the Veteran's complete STRs 
are not currently on file, despite attempts by the RO to obtain 
this evidence.  In September 2007, the National Personnel Records 
Center (NPRC) indicated that the requested records were not 
there.  An attempt to obtain the STRs through the National Guard 
yielded service treatment records for the Veteran's period of 
reserve service from 1977 to 1999.  When, as here, at least a 
portion of the service records cannot be located, through no 
fault of the Veteran, VA has a "heightened" obligation to more 
fully discuss the reasons and bases for its decision and to 
carefully consider applying the benefit-of-the-doubt doctrine.  
See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran maintains that he developed a skin rash, presently 
diagnosed as poikiloderma of Civatte, as a result of sun exposure 
while stationed in Vietnam.  During his February 2010 travel 
board hearing, the Veteran submitted a potion of a U.S. Health 
and Human Services (HHS) manual, titled Health Status of Vietnam 
Veterans.  The Veteran testified that the report noted that 
Vietnam Veterans reported more skin problems with onset either 
during or after active military service than did non-Vietnam 
Veterans.  

In August 2007, the Veteran underwent a VA skin examination.  The 
examiner noted the presence of poikiloderma of Civatte, and 
stated that the condition was seen in chronically sun-exposed 
individuals.  The examiner did not indicate whether the skin 
disease resulted from sun exposure in Vietnam, nor was a 
comprehensive occupational/recreational history obtained from the 
Veteran. 

In order to better assess this disorder, the Board is of the 
opinion that further development is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated the Veteran for poikiloderma of 
Civatte since his release from service.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The Veteran should be afforded a VA 
skin examination to determine the etiology 
of poikiloderma of Civatte.  All indicated 
tests and studies are to be performed, and 
a comprehensive recreational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
Based on a review of the claims folder, and 
interview and examination of the Veteran, 
and applying sound medical principles, the 
physician is requested to provide an 
opinion, with a complete rationale, 
regarding the following:

a.  Poikiloderma of Civatte was defined by 
the August 2007 VA examiner a being the 
result of chronic exposure to the sun.  
Does this disorder resolve with a reduction 
of sun exposure?  

b.  Considering the Veteran's history, 
including any pre- or post-service sun 
exposure, is it at least as likely as not 
(50% probability or greater) that 
poikiloderma of Civatte is the result of 
events in service?

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


